Citation Nr: 1523388	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-15 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent for the period from July 31, 2007 to June 7, 2010 and 50 percent for the period from June 8, 2010 to October 10, 2012. 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) for the period prior to October 11, 2012. 

3.  Entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss. 

4.  Entitlement to service connection for a genitourinary disability, to include erectile dysfunction (ED) and left orchitis (originally claimed as loss of organ function due to mumps). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to August 1953 and July 1956 to June 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  By that rating action, the RO, in pertinent part, granted service connection for PTSD and bilateral hearing loss; each disability was assigned an initial 30 percent disability rating, effective July 31, 2007--the date VA received the Veteran's initial claim for compensation for these disabilities.  The RO also denied service connection for left orchitis (originally claimed as loss of organ function due to mumps).  The Veteran appealed the 30 percent initial ratings assigned to the above-cited disabilities and denial of service connection for left orchitis to the Board. 

The Board notes that by a September 2013 rating decision the RO granted 50 and 100 percent ratings for the service-connected PTSD, effective June 8, 2010 and October 11, 2012, the date of VA treatment and examination reports, respectively, reflecting an increase in severity of this disability.  Therefore, the Veteran has been granted the maximum rating for his PTSD for the period from October 11, 2012.  However, the periods prior to this time for his service-connected PTSD remain on appeal, as reflected on the title page.  

Regarding the Veteran's TDIU claim, the Board notes that he filed a formal claim for this benefit in June 2010.  The Veteran maintained that he was unemployable because of his "PTSD/All."  (See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated and signed by the Veteran in June 2010).  The request for TDIU must be considered as it is part and parcel of the claim for an initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record).  The Veteran is in receipt of a 100 percent schedular evaluation for his PTSD from October 11, 2012.  Thus, for the period from October 11, 2012, the claim of entitlement to TDIU is moot.  The law provides that if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Locklear v. Shinseki, 24 Vet. App. 311, 318 , footnote 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period); but see Bradley v. Peake, 22 Vet. App. 280 (2008).  However, for the period prior to October 11, 2012, the claim of entitlement to TDIU remains pending.  Thus, the Veteran's claim of entitlement to TDIU is framed, as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A remand is required in this case for additional development regarding the Veteran's claims, specifically to obtain outstanding VA treatment records regarding the Veteran's initial rating claim for PTSD; obtain clarification surrounding a July 2004 private audiogram; schedule the Veteran for an examination in conjunction with claim for service connection for ED; and provide the Veteran with compliant notice as required under applicable laws, regulations, and legal precedents with regard to the claim for TDIU.  The Board will address each of the reasons for remand separately in the discussion below. 

i. Outstanding VA treatment records-Initial Rating for PTSD claim

A November 2006 VA treatment report reflects that the Veteran had received treatment for his PTSD with depression at the VA Medical Center (VAMC) in San Juan, Commonwealth of Puerto Rico.  At that time, the examining VA psychiatrist noted that the Veteran was scheduled to return to the Mental Health Clinic in March 2007, or sooner if necessary.  (See November 2006 VA treatment report, uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record on August 24, 2009).  While treatment records from this VAMC, dated from April 2009 to July 2010, have been associated with the record, records prior to this time, notably those during the calendar year 2007, or subsequent to July 2010, reflecting treatment for the Veteran's PTSD with depression are absent.  As these outstanding records are relevant temporal periods regarding the Veteran's initial rating claim for PTSD, which was filed in July 2007, a remand to obtain these outstanding VA treatment records is necessary prior to further appellate review of the claim. 

ii. Private Audiogram Clarification-Bilateral Hearing Loss

The Veteran seeks an increased disability rating in excess of 30 percent for his service-connected bilateral hearing loss.  In support of his claim, he submitted a private audiogram, performed by Dr. M. M. in July 2004.  (See July 2004 audiogram, prepared by Dr. M. M. labeled as Medical Treatment Record-Non-Government Facility, received and uploaded to the Veteran's VBMS electronic claims file on August 10, 2010).  A review of Dr. M. M.'s July 2004 audiogram reflects that the results are in graphical form only.  Further, it is not clear from this report whether the speech discrimination scores were conducted pursuant to the Maryland CNC test as mandated by 38 C.F.R. § 4.85(a) (2014).

In Kelly v. Brown, 7 Vet. App. 471 (1995), the United States Court of Appeals for Veterans Claims (Court) determined the Court, itself, could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  Kelly, 7 Vet. App. at 474.  The Board, however, is empowered to make factual findings in the first instance and to remand uninterpreted audiograms for interpretation.  As a result, the Board finds that clarification from Dr. M. M. who performed the July 2004 audiological testing is necessary, to include clarification of whether the Maryland CNC test was used during that examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2010) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.).

iii. VA examination-Genitourinary Disability

The Veteran seeks service connection for a genitourinary disability (originally claimed as loss of creative organ function due to mumps).  

The Veteran's service treatment records disclose, in pertinent part, that he had  received treatment for urethritis due to gonococcus in September 1955.  In early May 1957, he received treatment for mumps with left orchitis (inflammation of the testicle).  The condition subsequently resolved and no chronic genitourinary disability was noted during a May 1959 service separation examination. 

Post-service evidence includes, but is not limited to, a November 2006 VA treatment report, reflecting that the Veteran had been prescribed, Vardenafil, a medication used to treat ED.  

A VA examination or opinion is necessary if the record: (A) contains competent evidence that the veteran has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As there is in-service evidence of genitourinary problems, which the Veteran has maintained is related to his treatment for the mumps, and post-service evidence of ED, the Board finds that this is sufficient to satisfy the low threshold standard of McLendon.  Thus, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any currently present genitourinary disability, to include ED and left orchitis. 

iv. TDIU-Prior to October 11, 2012

With regard to the final issue of entitlement to TDIU prior to October 11, 2012, a remand is required for additional development. 

While a claim for TDIU is inferred as part and parcel of a claim for increased evaluation under Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veteran has also filed a formal claim for TDIU based on the totality of his service-connected disabilities.  Therefore, on remand, the originating agency should provide the Veteran with all necessary notice for his TDIU claim under 38 U.S.C.A. § 5103 (West 2014), 38 C.F.R. § 3.159 (2014), and applicable case law. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain treatment records from the San Juan VA Medical Center (VAMC), relating to the Veteran's psychiatric treatment, dated from March 2007 to April 2009, and from July 2010 to October 2012.  If no records are secured, obtain a negative response and associate such response with the Veteran's VBMS electronic record.

2.  Contact the private audiologist, Dr. M. M., Calle Pino 2D-27, Villa del Rey, Caguas, Puerto Rico  00725 or Avenue Domenech 384, Hato Rey, Puerto Rico  00919, who performed the July 2004 audiological testing and request that he identify the speech discrimination test utilized during that hearing evaluation, especially insofar as whether it was done using the Maryland CNC Test.  Also ask that he provide the pure tone threshold findings in numerical (not just graphical) form to better correlate these results with 38 C.F.R. § 4.85 in terms of the amount of hearing loss (threshold losses) in the specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hz.
   
Since these records are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 3.159(c)(1) (2014).  If, for whatever reason, Dr. M. M. is no longer available or does not respond to this request, make a notation of this in the record and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an examination by an appropriate examiner in order to ascertain the nature and likely etiology of any currently present genitourinary disability, to include ED and left orchitis.  The Veteran's VBMS and Virtual VA electronic claims files must be provided to the examiner for review of pertinent documents therein.  In the examination report, the examiner must indicate that such a review was conducted.  The examiner should elicit from the Veteran and record a complete clinical history referable to his ED.  The examiner is requested to respond to the following question:

Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's genitourinary disability, to  include ED and left orchitis, is etiologically related to, or had its onset during, military service?  

In formulating the foregoing opinion, the VA examiner must take into consideration the Veteran's contention that he has ED as a result of having contracted the mumps during military service.  The examiner must also comment on service treatment records reflecting that in September 1955 and May 1957, the Veteran received treatment for urethritis due to gonococcus and mumps with left orchitis (inflammation of the testicle), respectively, and a "normal" genitourinary examination during a May 1959 service discharge examination.  

The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, she/he should so indicate and explain the factors that prevent him/her from offering the opinion.

4.  Provide the Veteran with fully compliant notice as required under applicable laws, regulations, and legal precedents with regard to the claim for TDIU.  

5.  The RO should also consider whether a VA examination is necessary for the claim for TDIU prior to October 11, 2012. 

Additionally, if and only if the Veteran does not meet the schedular percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) for any period prior to October 11, 

2012, the RO should consider whether the TDIU issue should be referred to the Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) for the period prior to October 11, 2012.

6.  Readjudicate the issues on appeal.  In adjudicating the claim for TDIU prior to October 11, 2012, the RO should determine if the Veteran meets the percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a) prior to October 11, 2012. 

If any of the benefits sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

